DETAILED ACTION
“Method for Producing a Composite Material, and Composite Material”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-18 directed to an invention non-elected without traverse.  Accordingly, claims 15-18 been cancelled.
Allowable Subject Matter
Claims 1-13 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s argument, regarding amended claim 1, that:
Even though Neubauer may relate to a method for producing a composite material (band 10 - Fig. 1D) by roll cladding a band arrangement comprising a first strip 1, a second strip 2, a filler strip 3, and a filling channel (see, for example, Examiner's annotated Fig. 1C on pg. 3 of the Office Action), there is no discussion whatsoever in Neubauer that the first strip and/or the second strip supplied for plating (i.e., strips 1, 2 shown in Figs. lA - 1C of Neubauer) is/are composed of two or more independent and discrete strips, as now recited in amended independent claim 1. Emphasis added. 
Rather, Neubauer merely discloses that, after the composite band (10 - Fig. 1D) has been produced, a further subsequent process step is required to implement a process for the production of the separate strips (11 - Fig. 1F). See paragraph [0124] of Neubauer (which corresponds to 11. 855 - 859 of the machine translation of W02015043951A1). As discussed in Neubauer, the resulting third strip (composite strip 10 - Fig. 1D) must be clamped in an automated cutting device and then separated by cuts (schematically shown by the dashed lines in Fig. 1E) to create the desired strips (11 - Fig. 1F). In other words, the composite strip (10) is first cut along the dashed line in the longitudinal direction of the band and, thereafter, cut along the parallel dashed lines extending perpendicular to the longitudinal direction of the band to create the separate strips (11 - Fig. 1F). See paragraphs [0137 - 0139], as well as claims 20 and 22, of the Neubauer (which correspond to 11. 977 - 991, 11. 203 - 208, and 11. 218 - 222, respectively, of the machine translation of WO2015043951A1) for a more detailed explanation. 
Consequently, since (a) Neubauer does not disclose, teach or suggest each and every feature of amended independent claim 1, as required by 35 U.S.C. § 102, and (b) the Examiner (as well as her supervisor) has acknowledged during the above-noted telephone interview that Neubauer does not disclose the above-mentioned claimed features, Applicant submits amended independent claim 1 (as well as claims 2 - 4, 8 - 13, and 20, which ultimately depend from amended independent claim 1) should be in condition for allowance. Accordingly, the Examiner is respectfully requested to reconsider and withdraw the rejection of these claims based on Neubauer.
have been found persuasive. Examiner agrees that no teaching or suggestion that the first and/or second strip, respectively, is/are composed of two or more independent and discrete strips” is present in the disclosure of Neubauer. A modification of Neubauer to include such feature would be contrary to Neubauer’s teaching that the composite material is separated after plating. None of the other prior art of record teaches or suggests the use of a plurality of first and/or second strips rather than a single first strip and a single second strip, along with all other features of independent claim 1. As such, the invention of claim 1 is deemed to be nonobvious over the prior art of record, absent impermissible hindsight upon review of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam J Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katie L. Parr/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725